Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 1 of 14

FILED
IN CLERKS OFFICE

IN THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF 9 DEC. 22 ay 9. ng
MASSACHUSETTS

U.S. DISTRIC
DiStRict oF eee

Andrea Brooks
plaintiff
Vv Civil Action No:
4:20-CV-40148-DHH
William Albert D’Errico, Jr.. et al

defendant

 

MOTION TO DISMISS

COMES NOW Defendants Gerald Thomas Delaney and Karen R. Delaney (aka
Karen D’Errico), proceeding PRO SE in this matter, move to dismiss the Plaintiff's
34th, 47th, and 48th Claims for Relief in the Complaint (#Case No. 4:20-cv-40148-

DHH) for:

(1) Failure to comply with FED. R. Civ. P. 10(b);
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 2 of 14

(2) Failure to comply with FED. R. CIV. P. 11(b)(2);
(3) Failure to comply with FED. R. CIV. P. 11(b)(3);

(4) Failure to state a claim pursuant to FED. R. CIV. P. 12(b)(6);

INTRODUCTION

The Plaintiff asserts numerous allegations against Defendants Gerald Thomas
Delaney (Gerald Delaney) and Karen R. Delaney (Karen Delaney) but offers no
information to support said allegations and thus the pleading is insufficient because
all it does is recite conclusions but offers no facts or theories to substantiate such

claims.

The Defendants have known, or known of, the Plaintiff for just over 10 years, i.e.
shortly before their grandson (the Plaintiff is the birth mother) was born. In that
time Gerald Delaney has spoken to the Plaintiff approximately 6 times and on each
occasion the discourse was casual polite conversation such as “hello, how are
you?”. During that same time frame Karen Delaney, has spoken to the Plaintiff
approximately 12 times and on each occasion the discourse was casual polite

conversation such as “hello, how are you?” or , “how are the children?”. On one of
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 3 of 14

these occasions at the NH Family Court, Gerald Delaney asked if it would be
permissible for Karen Delaney to briefly speak to one of the Plaintiff's daughters
who was present in the courthouse. Permission was granted by the Plaintiff and
Karen Delaney briefly spoke to the daughter about how she was doing in school,
that she had grown quite a bit since last seen, etc. These brief encounters of polite
conversation constitute the entire universe of interaction between the Defendants

and the Plaintiff.

The Plaintiff alleges in Claim #47 that the Defendants “Gerald and Karen helped
William and Lisa pay their attorney, Cynthia Gilman.” The allegation, if true, is
not a violation of any state law, federal law, or legal principle and has no relevance

to this case or any other.

The Cause of Action listed in the Complaint is Sex Trafficking & Conspiracy to
Deprive Rights. However, the Complaint does not include any statement or any
factual allegation that would support such an Claim but does include numerous

irrelevant diversions into the details of the Plaintiffs on again-off again custody

and child support fight.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 4 of 14

The Complaint lists 12 different defendants and alleges 11 different issues that the
Plaintiff feels rise to the level of action to be included in this Complaint (1)
whether or not the allegations are actual violations of law or (2) whether or not the
allegations are listed in the formal Complaint or (3) whether or not the allegations
are violations of the alleged laws cited in the Plaintiffs Complaint. Of the these
allegations: 2 defendants are accused of 4 violations each, 3 other defendants are
accused of 3 violations each, 5 other defendants are accused of 2 violations each, 1
defendant is accused of 1 violation, and | defendant is not accused of any
violation. The complexity of cross complaints and intermingling of alleged 18
Amendment, 13"" Amendment, 14th Amendment, sex trafficking, human
trafficking, deprivation of rights, conspiracy, failure to protect, racial bias,
corruption, incompetence, unfair treatment and child custody issues in most Claims

in the Complaint violates the requirement of FED. R. CIV. P. Rule 10(b).
FACTS

(i) Claim #34 alleges, in addition to other non related allegations,
that Gerald Thomas Delaney and Karen R. Delaney “conspired
with William D’Errico and Lisa D’Errico to deprive me [the

Plaintiff] of my [the Plaintiff] rights.”
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 5 of 14

(ii)

(iii)

(iv)

0)

Claim #34 alleges, in addition to other non related allegations,
that Gerald Thomas Delaney and Karen R. Delaney conspired
with William D’Errico and Lisa D’Errico “..to violate my [the

Plaintiff's] parental rights...”

Claim #34 alleges, in addition to other non related allegations,
that Gerald Thomas Delaney and Karen R. Delaney conspired
with William D’Errico and Lisa D’Errico “..to force me [the

Plaintiff] into sexual slavery...”

Claim #47 alleges, in addition to other non related allegations, that
Defendants Gerald Thomas Delaney and Karen R. Delaney conspired
with Defendants William D’Errico Jr and Lisa D’Errico to “..deprive

me [the Plaintiff] of my [the Plaintiff's] rights...

Claim #47 alleges, in addition to other non related allegations, that
Defendants Gerald Thomas Delaney and Karen R. Delaney conspired
with Defendants William D’Errico Jr and Lisa D’Errico to “...force

me [the Plaintiff] into sexual slavery.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 6 of 14

(vi)

(vii)

Claim #47 alleges, in addition to other non related allegations, that
Defendants Gerald Delaney and Karen Delaney helped William

(D’Errico] and Lisa [D’Errico] pay their attorney

Claim #48 alleges that Defendants Gerald Delaney and Karen Delaney
were “...willing conspirators in intentionally inflicting emotional

distress on my [the Plaintiff's] son and me (the Plaintiff].”

ARGUMENT
(1) Claim #34 alleges conspiracy to “ violate my parental rights...”
between Defendants Gerald Delaney and Karen Delaney and
Defendants William D’Errico Jr. and Lisa D’Errico. Per FED. R. CIV.
P. 11(b)(3), the Complaint should make clear that the defendant
violated the law, not just that it is possible that defendant violated the
law. This entire Complaint contains unsupported allegations only. The
complaint must do much more than this. Specifically, a factual basis
for the claim must be established by the complaint, the complaint must
also include details about how the defendant was complicit, and how

this complicity is relevant to the plaintiff's Claim for Damages, i.e.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 7 of 14

“the doctrine of plausibility”. [Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) and Bell Atlantic v. Twombly, 550 U.S. 544 (2007)].

(2) Claim #34 contains an allegation of conspiracy to “..violate my
parental rights...” The issue of parental rights is not contained in the
cause for action and therefore barred from a claim for damages per
FED. R. CIV. P. 12(b) 6, Failure to state a claim upon which relief can

be granted.

(3) Claim #34 alleges conspiracy to “force me [the Plaintiff] into
sexual slavery...”. Per FED. R. CIV. P. 11(b)(3), the Complaint
should make clear that the defendant violated the law, not just that it is
possible that defendant violated the law. This entire Complaint
contains unsupported allegations only. Per Rule 11(b)(3) the complaint
must do much more than this. Specifically, a factual basis for the claim
must be established by the complaint, the complaint must also include
details about how the defendant was complicit, and how this complicity
is relevant to the plaintiff's Claim for Damages, i.e. “the doctrine of

plausibility”. [id]
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 8 of 14

(4) Claim #34 alleges conspiracy; (1) “to deprive me [the Plaintiff] of
my [the Plaintiff's] rights, (2) to violate my [the Plaintiff’s] parental
rights, and (3) “force me [the Plaintiff] into sexual slavery”. This claim
contains three (3) separate criminal allegations but does not contain any
statement which would give rise to an expectation of a common basis
among the three allegations. This claim is a violation of FED. R. CIV.
P. 10(b), which requires that pleadings consist of numbered

paragraphs, each containing a single, concise claim.

In Claim #34 and again in Claim #47 the Plaintiff alleges conspiracy
without offering any facts that would support such an allegation.
Conspiracy is defined as an agreement between two or more people to
commit an illegal act, along with intent to achieve the agreement's
goal. Most U.S. jurisdictions also require an overt act toward
furthering the agreement.

[Whitfield v. United States, 453 U.S. 209 (2005).]

Knowledge of an illegal act does not constitute agreement in any
context and, in particular, cannot be ascribed as an agreement to
commit an illegal act. An agreement is defined as a meeting of minds

with the understanding and acceptance of reciprocal legal rights and
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 9 of 14

duties as to particular actions or obligations, which the parties intend
to exchange; a mutual assent to do or refrain from doing something; a
contract.

[West's Encyclopedia of American Law, edition 2. (2008)]

No statement, fact, evidence or reference is provided anywhere in the
Complaint to any agreement between any of the defendants. Both
Claim #34 and Claim #47 fail to satisfy the requirements of FED. R.
CIV. P. 12(b) 6., Failure to state a claim upon which relief can be

granted.

At the root of the most serious crimes alleged in this Complaint, sexual
slavery, sex trafficking and human trafficking, lays the concept of
control. The notion of slavery in the United States has expanded to
include any situation in which one person controls the life, liberty, and
fortune of another person. However, knowledge that a person willfully
engages in illegal activity does not under any circumstance constitute
control by the knowledgeable person. In this matter the Plaintiff
willingly participates in illegal sex for money as admitted in Claim
#49. As the Plaintiff is a college educated person, the Court could
reasonably assume that the Plaintiff understands the difference between
knowledge-of-a-situation versus control-of-a-situation. Therefore,

Defendants Gerald Delaney and Karen Delaney take the position that,
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 10 of 14

(1) if the Plaintiff is not mentally deficient, (2) but is an admitted
perjurer (Claim #49), then, (3) given the complete lack of support or
factual evidence for the claims made in this Complaint, the Plaintiff
has advanced these allegations in a frivolous manner in order to draw
attention to her [the Plaintiff's] dissatisfaction with the numerous
previous rulings adverse to the Plaintiff’s position in her long running,
on again-off again, custody and child support fight and thus should be
dismissed in that it fails to achieve the requirements of F ED. R. CIV.
P. 12(b)(3).

[US Court of Appeals For the Seventh Circuit No. 08-3675 COONEY
v ROSSITER - This case... ... may be paranoid pro se litigation,
arising out of a bitter custody fight and alleging, as it does, a vast,
encompassing conspiracy; and before defendants in such a case
become entangled in discovery proceedings, the plaintiff must meet a

high standard of plausibility]

(1) Sex trafficking is the recruitment, harboring, transportation,
provision, obtaining, patronizing, or soliciting of a person for the
purposes of a commercial sex act, in which the commercial sex act is
induced by force, fraud, or coercion... [22 USC § 7102] {emphasis

added}.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 11 of 14

(2) Human trafficking is the recruitment, transportation, transfer,
harboring, or receipt of persons by improper means (such as force,

abduction, fraud, or coercion... [dhs.gov] {emphasis added}.

(3) Sexual slavery is a particular form of enslavement which includes
limitations on one's autonomy, freedom of movement and power to
decide matters relating to one’s sexual activity. Thus, the crime also

includes forced marriages, domestic servitude or other forced labor

 

 

that ultimately involves forced sexual activity.
[American Heritage® Dictionary of the English Language, Fifth

Edition. (2011)] {emphasis added}.

(4) As evidenced by the preceding, the concept of force is absolutely
integral to the definitions of each of these crimes yet there are
absolutely NO allegations of control, force or intimidation in the

Plaintiff's entire Complaint.

(5) Absent any allegation of force or intimidation with respect to the
most serious crimes alleged in this Complaint and given that a

reasonably well educated Plaintiff has put forth the notion that the
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 12 of 14

knowledge of an illegal act equates to control of that act, this
Complaint must be construed as an act of frivolous use of the courts
resources and a malicious attack on the Defendants named in the
Complaint. [The plaintiff must make factual allegations sufficient to
“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929].

E FED. R. CIV. P. Rule 11(b) states, “By presenting to the court a
pleading, written motion, or other paper... an... unrepresented party
certifies that to the best of the person's knowledge, information, and
belief, formed after an inquiry reasonable under the circumstances:”.
The Complaint contains neither evidence nor statement of fact that
would indicate any investigation or inquiry in either the conduct of the
Defendants or the applicable law and thus the Complaint fails to

comply with FED. R. CIV. P. Rule 11(b).

CONCLUSION

The Defendants respectfully request that for the foregoing reasons the
Defendants’ Motion to Dismiss should be granted and the 34th, 47th, and

48th Claims should be dismissed.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 13 of 14

The Defendants further request that given the heinous nature of the
allegations in the Complaint and the complete lack of supporting data and
the completely implausible nature of the Complaint that the Motion to

Dismiss be issued WITH PREJUDICE.

Furthermore, in light of the 30 or more times that this Plaintiff has filed
litigation, motions, custody pleadings, etc, against members of our family,
the Defendants request that the court find the Plaintiff to be a vexatious
litigant and, thus the Defendants are entitled to protection from further
litigation by this Plaintiff unless such new or continuing litigation has been

approved pre filing by a sitting judge of this honorable court.
Case 4:20-cv-40148-TSH Document 19 Filed 12/22/20 Page 14 of 14

Respectfully submitted this 21" day of December, 2020

 

 

Bedford, MA 01730
Tel: 781.275.1709

Email: gtdelaney@gmail.com

atom A ella arth —$—

 

4 Bridge St
Bedford, MA 01730
Tel: 781.275.1709

Email: gtdelaney@gmail.com
